President.
Bail cannot be witnesses for their principals, because they have a direct interest in the event of the suit; but this *125interest may be put an end to, by the condition of the bond or recognizance being complied with, and when so put an end to, bail become competent witnesses; bail may also be called as witnesses against their principals, for a man shall not, by his own act, deprive another, without his consent, of his testimony. It should seem that, as the defendant is in court and on trial, his appearance bail are exonerated. Let the witness be sworn.
The counsel for the defendant offered to prove, that the defendant’s character, before this accusation, was a good one, and that as soon as he heard that a complaint was made against him, he immediately came forward to meet it.
The latter was objected to, and it was observed that to admit such evidence was to allow men to make evidence for themselves.
President. — It has been sometimes holden, that a prisoner could not give his character in evidence, except in capital cases. This, however, was not the ancient common law, that made no such distinction: and now it is of course, in all trials for criminal offences, to admit such evidence — and very properly I think — for good character is of very great weight and importance in repelling a criminal charge* Conduct is character; how but, from the conduct of a man, can his character be estimated? Flight has ever been considered as an evidence of guilt: a voluntary appearance is equal evidence of innocence. In neither case is such evidence conclusive: but in both, it is material to a full understanding of the case. As to a person charged, making evidence for himself, it may be observed, that any appearance of art and management would affect the weight of such evidence, but that objection goes only to the credit to be given to it, and furnishes no reason why it should be excluded.
Verdict, not guilty.